                     Case 1:19-cv-03296-ADC Document 6-1 Filed 11/18/19 Page 1 of 1
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Maryland
                                                                District of __________

                      Marshall Todman                               )
                             and                                    )
                       Tiffany Gattis                               )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. ADC-19-3296
                                                                    )
        The Maryor and City Council of Baltimore                    )
                         and                                        )
                     Brock Collins                                  )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BROCK COLLINS
                                           3806 Thoroughbred Lane
                                           Owings Mills MD 21117




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Joseph S. Mack                                  Conor B. O'Croinin
                                           The Law Offices of Joseph S. Mack      Megan S. McKoy
                                           PO Box 65066                           ZUCKERMAN SPAEDER LLP
                                           Baltimore, MD 21209                    100 East Pratt Street, Suite 2440
                                           (443) 423-0464                         Baltimore, MD 21202
                                                                                  (410) 332-0444

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:           11/18/2019
                                                                                         Signature of Clerk or Deputy Clerk
